DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-16, and 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 as newly amended, the last two lines are generally confusing and not consistent with the originally filed disclosure.  More specifically, the second to last line of the claim references that the guide cavity defines opposing guide end walls.  The guide cavity (e.g. element 810) as described in the original application papers includes only a single guide end wall (e.g. element 845).  It is not clear how a floor panel would be constructed such that the guide cavity comprised plural opposing end walls.  Would the guide end wall be constructed of two parallel wall segments?  Would the guide end wall somehow define offset walls? etc.  Moreover, it is not clear how “opposing” end walls working to inhibit rotational movement as newly required would be constructed. Where is there support for this?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-16, and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the exact construction of the claimed device is generally confusing for the reasons discussed in the section 112, first paragraph rejection above.
Claim 3, in view of applicant’s amendments to the base claim, “the snap fit connection” lacks clear antecedent basis.
Claim 10, “the channel” lacks clear antecedent basis as “channels” per se are previously introduced in the amended line 8 of the base claim and intervening claim 9.  Note similar confusing terms appear in claims 12, 14, 15, and 16.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 17-18, 21-23, and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanchfield ‘221.
Stanchfield (figure 20 embodiment) teaches a flooring system which could be used in a vehicle (e.g. on the floor of an RV etc.) including a first panel (i.e. right panel 510 in figure 20) which defines a snap-fit connector receptacle connector guide (524), a pair of opposing receptacle arms (i.e. the top arm bounded by outer side 512 and the respective top of top groove 522 and the bottom arm bounded by outer side 514 and the respective bottom of bottom groove 522 – figure 20), and receptacle channels (channels 522) formed by the arms and the guide.  The embodiment of figure 20 further relies on a second panel (i.e. the leftmost panel 510 of figure 20) with opposing snap-fit connector protrusion tongues (elements 520) which are connected to the receptacle arms when the panels are snap-fit together and a guide cavity (521, figure 20) which receives the connector guide.
Claim 1, the guide cavity walls would inhibit rotational movement and are deemed to comprise opposing “end walls” as broadly claimed and as best understood – note discussion of claim 1 above in the section 112 first and second paragraph rejections.
Claim 3, the panels are of a general uniform wall thickness (e.g. they are mostly uniform along their width between surfaces 512 and 514) and define reduced wall thickness portions (e.g. at 520 etc.) providing for a snap fit as broadly claimed and as best understood – e.g. see paragraph 0017 etc.
Claims 6 and 21, the portions at 532 defines tongue flex grooves as broadly claimed.
Claims 7 and 22, the relied upon arms define grooves with opposed protruding portion 540 which define flex grooves as broadly claimed.
Claim 8, the device is configured as broadly claimed.
Claim 17, the panels (figure 20 embodiment) are of a general uniform wall thickness (e.g. they are mostly uniform along their width between surfaces 512 and 514) and define reduced wall thickness portions (e.g. at 520 etc.) providing for a snap fit as broadly claimed– e.g. see paragraph 0017 etc.  The device defines a pair of opposing snap-fit receptacle arms (i.e. the top arm bounded by outer side 512 and the respective top of top groove 522 and the bottom arm bounded by outer side 514 and the respective bottom of bottom groove 522 – figure 20), a snap-fit receptacle connector guide (524) between the arms, a pair of opposing snap-fit connector protrusion connector tongues (elements 520), and a guide cavity (521) between the tongues.  The connector tongues are connected to the arms, and the guide is received in the cavity when the panels are snap-fit together.  The reduced wall thickness portions are located at the tongues and facilitate bending as broadly claimed – see paragraph 0124, lines 3-9.
Claims 18 and 33, the device is configured as broadly claimed.
Claim 23, the device is configured as broadly claimed.
Claims 31 and 35, the device is configured as broadly claimed – see figure 22; paragraph 0124, lines 1-9; and paragraph 0127, lines 1-7.
Claim 32, the device is configured as broadly claimed – e.g. see paragraph 0025 – lines 1 and 2.
Claim 34, the device is configured as broadly claimed – see figure 20.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 5, 19, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Stanchfield ‘221 in view of Zeng et al. ‘012.
Stanchfield teaches a flooring system defining panels with mating edges designed for a snap-fit.  Additionally note, Stanchfield teaches that the panels can be made of metal (specifically aluminum) – see paragraph 0112, lines 5-6 and paragraph 0015 – line 3.
Regarding claims 4 and 19, Stanchfield is deemed to teach all of the recited features as discussed above regarding claims 1 and 17 respectively.   The reference further teaches that the panels and edge features can be formed as one metal piece but fails to specifically teach fabrication of the panels via extrusion (again see paragraph 0112 – lines 4—5).
Zeng teaches a flooring system defining panels with mating edges designed for a snap-fit which are fabricated of aluminum via extrusion – see column 9, lines 55-57 etc.
The continuous cross-sectional profile shape of the Stanchfield panels (figure 20 embodiment) would lend itself well to formation via extruding.  In order to more inexpensively and expeditiously fabricate the panels of Stanchfield or as a simple substitution of one known fabrication method for another, it would have been obvious to one of ordinary skill in the art to make the panels of Stanchfield via extrusion in view of the teachings of Zeng.  Regarding claims 5 and 20, the panels of the modified Stanchfield device are formed of extruded aluminum.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stanchfield ‘221 in view of Baldsiefen et al. ‘103.
Claim 9, Stanchfield teaches all of the features as discussed above regarding claim 1 and discloses that the floor panels can be fabricated as one piece from metal (specifically aluminum) – see paragraph 0112, lines 5-6 and paragraph 0015 – line 3.  The reference fails, however, to teach that the first floor panel includes a track defining a channel.
Baldsiefen teaches a floor panel (at 24) which can be used in a vehicle floor (e.g. 27 – figure 7C; paragraph 0043 etc.) which is fabricated from aluminum and includes a tie-down track (at 1, figure 7A) formed in the panel.
In order to provide for more system flexibility and/or provide for more secure attachment of a floor transported object, it would have been obvious to one of ordinary skill in the art to include a tie-down track formed in the panel of Stanchfield in view of the teachings of Baldsiefen.
Additionally regarding claim 9, the track of the modified Stanchfield device defines a channel as broadly claimed (e.g. see figure 6C of Baldsiefen).
Claim 10, see the positive lock groove in Baldsiefen that secures the wing 14 of the tie-down.
Claim 11, see foot element 11 in Baldsiefen.  The modified device is configured as broadly claimed.
Claim 12, see lock wing element 14 in Baldsiefen.  The modified device is configured as broadly claimed and as best understood.
Claim 13, the foot element of Baldsiefen includes an upwardly extending central boss which defines a crown – e.g. see figure 4 or Baldsiefen.  The modified device is configured as broadly claimed.
Claim 14, the channel of the modified device is configured as broadly claimed and as best understood.
Claim 15, see the downwardly angled edges of channel 1 as seen in figure 6C of Baldsiefen.  The modified device is configured as broadly claimed and as best understood.
Claim 16, the channel of Baldsiefen defines a pocket as broadly claimed and as best understood – e.g. see figure 7B of Baldsiefen etc.  The modified device is deemed configured as recited.

Applicant’s arguments with respect to claim(s) 1, 3-23 and 31-35 have been considered but are moot because the new grounds of rejection does not rely on any of the individual references or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616